EXHIBIT IMPLANT SCIENCES CORPORATION ANNOUNCES SECOND QUARTER RESULTS FOR FISCAL Wilmington, MA… March 3, 2010…Implant Sciences Corporation (OTCBB:IMSC), a high technology supplier of systems and sensors for the homeland security market and related industries, today announced financial results for its fiscal 2010 second quarter ended December 31, 2009.The Company’s financial condition and results of operations reported below include only continuing operations, which exclude the financial condition and results of our discontinued operations. Revenues for the three months ended December 31, 2009 were $603,000 as compared with $1,519,000 for the comparable prior year period, a decrease of $916,000 or 60.3%.Revenues for the six months ended December 31, 2009 were $2,423,000 as compared with $7,467,000 for the comparable prior year period, a decrease of $5,044,000 or 67.6%. The decrease in security products revenues for the three and six months ended December 31, 2009, is primarily the result of a decrease in the number of units sold of our explosives detection products to customers in China and India.During the six months ended December 31, 2008, we made significant shipments of our handheld explosives detection equipment to a customer in China, aggregating approximately $4,169,000 in sales which shipments coincided with security preparations for the 2008 Beijing Olympics.Revenue from government contracts decreased in the three months and six months ended December 31 2009, due to the expiration of several contracts in the period. Gross margin for the three months ended December 31, 2009 decreased to $126,000 or 20.9% ofrevenues as compared with gross margin of $638,000 or 42.0% ofrevenues for the comparable prior year period. Gross margin for the six months ended December 31, 2009 decreased to $967,000 or 39.9% ofrevenues as compared with gross margin of $3,414,000 or 45.7% of revenues for the comparable prior year period.The decrease in gross margin for the three and six months ended December 31, 2009 is a result of competitive pricing pressures, increased per unit manufacturing overhead, as overhead costs were allocated to a reduced volume, an increase in quality assurance costs and minimum guaranteed royalties due on licensed technology. Research and development expense for the three months ended December 31, 2009 decreased 23.3% to $576,000 as compared with $751,000 for the comparable prior year period.For the six months endedDecember 31, 2009 research and development expense decreased 33.9% to $1,171,000 as compared with $1,771,000 for the comparable prior year period. The decrease in research and development expenses in the three and six months ended December 31, 2009 is due primarily to decreased payroll and related fringe benefits costs resulting from a reduction in personnel and reduced consulting fees. Selling, general and administrative expenses for the three months ended December 31, 2009 decreased 46.1% to $842,000 as compared with $1,561,000 for the comparable prior year period.For the six months ended December 31, 2009 selling, general and administrative expenses decreased 47.3% to $2,069,000 as compared with $3,927,000 for the comparable prior year period.The decrease in selling, general and administrative expenses in the three and six months ended December 31, 2009 is due primarily to decreased payroll and related fringe benefits costs resulting from a reduction in personnel, decreased variable selling expenses due to the significant decrease in sales of our security products, decreased rent and related occupancy costs and decreased legal and audit fees, partially offset by an increase in consulting fees and increased loan financing fees. For the three and six months ended December 31, 2009, we recorded a lease termination benefit of $384,000 as compared with $0 for the comparable prior year period.The lease termination benefit resulted from the dismissal of litigation related to Accurel’s lease obligations in California on October 28, 2009. Accurel has no further obligations or liabilities to the lessor under this lease. For the three months ended December 31, 2009, we recorded other expense, net of $716,000 as compared with other expense, net of $416,000, for the comparable prior year period, an increase of $300,000. For the six months ended December 31, 2009, we recorded other expense, net of $1,364,000 as compared with other expense, net of $440,000, for the comparable prior year period, an increase of $924,000.The increase in the three and six months ended December 31, 2009 is due primarily to increased borrowings under our credit facility with DMRJ Group, LLC and to higher interest rates on these borrowings andthe realized gain of $468,000 on the transfer of our investment in CorNova common stock in connection with the senior secured convertible promissory note issued to DMRJ in December 2008. Loss from continuing operations for the three months ended December 31, 2009 was $1,624,000 as compared with a loss of $2,090,000 for the comparable prior year period, a decrease of $466,000, or 22.3%.The decrease in loss from continuing operations is due primarily to a decrease in operating expenses and recognition of the lease termination benefit.Loss from continuing operations for the six months ended December 31, 2009 was $3,253,000 as compared with a loss of $2,724,000 for the comparable prior year period, an increase of $529,000, or 19.4%.The increase in loss from continuing operations is due primarily to decreased sales of our security products, an increase in interest expense and the realized gain of $468,000 on the transfer of our investment in CorNova common stock in the six months ended December 31, 2008, offset partially by a decrease in operating expenses and recognition of the lease termination benefit. Net loss for the three months ended December 31, 2009 was $1,624,000, or $0.10 per share, as compared to $2,061,000, or $0.15 per share, for the comparable prior year period.Net loss for the six months ended December 31, 2009 was $3,273,000, or $0.21 per share, as compared to $1,705,000, or $0.12 per share, for the comparable prior year period.Net loss for the three and six months ended December 31, 2008 included income from discontinued operations of $29,000 and $1,019,000, respectively. As of December 31, 2009, our cash position was $25,000 as compared to $0 as of June 30, 2009. Glenn D.
